Notice: This opinion is subject to formal revision before publication in the Atlantic and
Maryland Reporters. Users are requested to notify the Clerk of the Court of any formal errors
so that corrections may be made before the bound volumes go to press.

              DISTRICT OF COLUMBIA COURT OF APPEALS

No. 13-BG-38

IN RE: JAMES C. UNDERHILL, JR.,
                      Respondent.
Bar Registration No. 297762                       BDN: 388-12

BEFORE:       Blackburne-Rigsby, Associate Judge, and Newman and Ferren,
              Senior Judges.

                                       ORDER
                              (FILED - November 5, 2015)

       On consideration of the certified order revoking respondent’s previously
imposed probation in the state of Colorado and reinstating the previously stayed
three-month and one-day suspension with reinstatement contingent on his filing a
petition for reinstatement, this court August 25, 2015, order suspending respondent
pending further action of the court and directing him to show cause why reciprocal
discipline should not be imposed, and the statement of Bar Counsel regarding
reciprocal discipline, and it appearing that respondent has failed to file a response
to this court’s order to show cause or an affidavit as required by D.C. Bar R. XI §
14 (g), it is

       ORDERED that the probation imposed on James C. Underhill, Jr., is hereby
revoked and he is hereby suspended from the practice of law in the District of
Columbia for a period of three months and one day with reinstatement condition on
a showing of fitness. See In re Sibley, 990 A.2d 483 (D.C. 2010), and In re Fuller,
930 A.2d 194, 198 (D.C. 2007) (rebuttable presumption of identical reciprocal
discipline applies to all cases in which the respondent does not participate). It is

      FURTHER ORDERED that for purposes of reinstatement the period of
respondent’s suspension will not begin to run until such time as he files a D.C. Bar
R. XI, § 14 (g) affidavit.

                                           PER CURIAM